DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the sidewall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the chamfered edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018176509 A1.
In regard to claim 1, WO 2018176509 A1 discloses an electromagnetic compatibility type cable locking joint, comprising:
a joint main body 3, 
a joint cap 1, 
a sealing ring 2, and
a shielding member 4, wherein the joint main body 3 is provided with a tubular central hole (see illustrated drawing below), and an inner step (see illustrated drawing below) is arranged in the tubular central hole, wherein the sealing ring 2 is connected to an end portion of the joint main body 3, and a positioning groove (the gap between the inner step and sealing ring formed a groove, see illustrated drawing below) is formed between the sealing ring 2 and the inner step, wherein the shielding member 4 comprises an upper ring (see illustrated drawing below), a lower ring (see illustrated drawing below), and a plurality of arc-shaped elastic pieces (see illustrated drawing below), wherein the plurality of arc-shaped elastic pieces are 

In regard to claim 2, WO 2018176509 A1 discloses the upper end of the arc-shaped elastic piece is formed at the upper end of the upper ring, and the position where the arc-shaped elastic piece is formed is configured to be over-arc.

In regard to claim 3, WO 2018176509 A1 discloses the lower end of the arc-shaped elastic piece is formed at the lower end of the lower ring, and the position where the lower ring is formed is configured to be over-arc.

In regard to claim 4, WO 2018176509 A1 discloses a flange (see illustrated drawing below) is arranged on the outer sidewall of the joint main body 3, and a mounting groove (see illustrated drawing below) is formed at the position where the sidewall of the joint main body 3 and the flange are connected, wherein the mounting groove is internally provided with a sealing washer 5.

	In regard to claim 6, WO 2018176509 A1 discloses one end of the joint cap 1 facing the joint main body 3 is provided with an annular groove (see illustrated drawing below) for allowing the chamfered edge of the end portion of the joint main body 3 to be clamped therein.
[AltContent: textbox (annular groove)][AltContent: arrow][AltContent: textbox (mounting groove)][AltContent: connector][AltContent: textbox (flange)][AltContent: connector][AltContent: textbox (arc-shaped elastic piece)][AltContent: connector][AltContent: textbox (lower ring)][AltContent: textbox (upper ring)][AltContent: connector][AltContent: connector][AltContent: textbox (positioning groove)][AltContent: connector][AltContent: textbox (inner step)][AltContent: connector][AltContent: textbox (tubular central hole)][AltContent: arrow]
    PNG
    media_image1.png
    487
    565
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018176509 A1.
In regard to claim 5, WO 2018176509 A1 discloses the outer surface of the sealing ring 2 is configured to be step-shaped and is divided into an upper section and a lower section.
However, WO 2018176509 A1 does not disclose the upper section is in threaded connection with the tubular central hole, and the joint cap 1 is in threaded connection with the lower section.
	Official Notice is taken that both the concept and the advantages of providing tubular connection members which include threaded connection are well known and expected in the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Tdt
7/29/2021

/THO D TA/Primary Examiner, Art Unit 2831